Mr. Justice Aldrey
delivered the opinion of the court.
Appellant Luis Santos Burgos was fined for knowingly selling decomposed meat and prays for- a reversal of the judgment and his acquittal on the ground that it was not shown that he knew that the meat was decomposed. The Fiscal of this court also recommends his discharge for the same reason.
We have examined the evidence produced at the trial and find, that there is really an entire absence of evidence tending to prove this charge, such evidence being necessary *554in this kind of an offense, as was held by this court in the case of People v. Matos, 22 P. R. R. 605.
The judgment appealed from should be reversed and the appellant discharged.

Reversed.-

Chief Justice Hernández and Justices del Toro and PIntchison concurred.
Mr. Justice Wolf took no part in the decision of this case.